DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 Subspecies 3 drawn to Claims 1-6 and 21-23 in the reply filed on 11 July 2022 is acknowledged.
Claims 7-20 and 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 July 2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 8 recites "and mounted upstream to the filter structure" the word "to" should be changed to "from" or "of".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 2-6 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the filter material" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “a fluid-permeable filter material” in line 5. It is unclear if this is the same or a different filter material. 
Claim 1 recites the limitation "an entry plate" in line 14, it is unclear if this is a newly established entry plate or the same entry plate established in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the entry plates are being treated as the same structure.
Claim 1 recites the limitation "a filter structure" in line 15, it is unclear if this is a newly established filter structure or the same filter structure established in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the filter structures are being treated as the same structure.
Claim 3 recites the limitation "the filter material" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “a fluid-permeable filter material” in line 5. It is unclear if this is the same or a different filter material.
Claim 3 recites the limitation "a portion of the filter material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “a portion of the filter material in lines 11-12 of Claim 1. It is unclear if this is the same or a different portion of the filter material.
The term “generally” in claim  1 line 7is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how nonporous the material of the entry plate is as it is modified by a relative term without a clear scope.
Claim 4 is indefinite as it is unclear whether the “at least one tab” is the same as “a respective tab” and if “at least one slot” is the same as “a corresponding slot”. Appropriate correction is required. For the purposes of examination, the limitation is treated as referring to a singular set of tabs and slots rather than establishing different ones.
Claim 5 applicant establishes “one or more acutely angled faces” and “the acutely angle faces” it is unclear whether applicant is requiring there be multiple faces after establishing that a singular acutely angle face is possible. 
Claim 5 recites “the at least one plate orifice” applicant previously establishes “at least one orifice” in line 10 of Claim 1. It is unclear if the “at least one plate orifice” is the same as the “at least one orifice” of Claim 1. For the purposes of examination these are being treated as the same. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 21-23  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2)  as being anticipated by Poon et al. (US 2017/0050136).
With regards to Claim 1 Poon teaches:
A cassette filter, part 1, which reads on applicant's claimed filter unit. The cassette filter is configured to receive a flow of fluid and remove particulate matter from the fluid. An upstream surface side, part 17, which reads on applicant's claimed filter unit entrance and the fluid flows from the upstream surface side through the filter to the downstream surface side, part 18. (See Poon [0035]) The cassette filter, part 1, comprises filter pleat packs, part 2, which comprise filter media, part 4 which reads on applicant's claimed filter structure comprising fluid-permeable filter material. (See Poon Fig. 1 and 2 and [0035]) An inlet guide, part 30, which reads on applicant's claimed entry plate is made of metal or plastic which is a generally nonporous material. (See Poon Fig. 2 and [0043]) The inlet guide, part 30, is mounted upstream of the filter pleat packs, part 2, and proximate to the entrance thereto. The inlet guide and filter pleat packs together define a fluid cavity. The inlet guide has a plurality of openings, parts 31, which reads on applicant's claimed at least one orifice. (See Poon [0043] and Fig. 2) The inlet guide provides orifice restrictions, parts 32, which constrict the air flow of the fluid as it is guided into the filter pleat packs such that the fluid comes into contact with the filter media, part 4, after it passes through the inlet guide. (See Poon Fig. 5 and [0012], [0016] and [0045])
With regards to Claim 2 Poon teaches:
A variety of opening, part 31, shapes comprising a variety of long and short sides, parts 32 and 34, whose shape reduces from the opening of the inlet guide, part 30, to the entrance to the filter pleat packs, part 2, which reads on applicant's claimed choke or orifice which decreases in diameter from the opening to the exit. (See Poon Fig. 2-4D and [0045]-[0046])
With regards to Claim 3 Poon teaches:
The inlet guide, part 30, is connected to multiple filter pleat packs, part 2, as a part of the cassette filter, part 1, and thus only a portion of the available filter material is positioned to intercept the total flow of fluid through the inlet guide. (See Poon Fig. 5 and [0034])
With regards to Claim 4 Poon teaches:
The cassette filter, part 1, is attached to the inlet guide, part 30, by a variety of means including elastically deforming snap fit connection which reads on applicant's claimed tab and slot as the snap fit is the tab and the place it snaps onto is the slot. (See Poon [0041], [0042]) Poon further teaches that a snap or slotted connection are the same or equivalents when referencing the attachment of outlet guide, part 40. (See Poon [0046]
With regards to Claim 5 Poon teaches:
The inlet guide comprises  shaped long and short sides, parts 32-34, which angle inwards towards the interior of the filter pleat packs. (See Poon Fig. 2,  3A-4D, and 5)
Note: applicant’s limitation where the angled faces terminate at the plate orifice and are “sloping inwardly into the fluid cavity” is interpreted here as sloping from the inlet face inwardly along the axis to the outlet face of the plate orifice, but not extending into the cavity itself as they “terminate at the plate orifice”.  Therefore, the term “into” is given minimal weight. 
With regards to Claim 6 Poon teaches:
The filter pleat packs, part 2, are triangular with an opening at one end and a closed section at the other end which reads on applicant's claimed pocket with a throat at a first end which is open and the inlet guide, part 30, which reads on applicant's claimed entry plate is mounted proximate to the throat or opening of the pocket. (See Poon Fig. 1 and 5)
With regards to Claim 21 Poon teaches:
The filter pleat pack has a narrowing prismatic shape. (See Poon Fig. 1 and [0034])
With regards to Claim 22 Poon teaches:
The filter pleat packs have an internal fluid cavity which narrows in cross section relative to a depth thereof. (See Poon Fig. 1 and [0034])
With regards to Claim 23 Poon teaches:
The filter pleat packs, part 2, which reads on applicant's claimed filter structure continue in a narrowing shape from the inlet guide opening, part 31, and thus which reads on applicant's claimed filter structure configured to maintain the constriction of the flow of fluid. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776